 


110 HR 1123 IH: Black Lung Benefits Survivors Equity Act of 2007
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1123 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Rahall (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Black Lung Benefits Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Black Lung Benefits Survivors Equity Act of 2007.  
2.Equity for certain eligible survivors 
(a)Rebuttable presumptionSection 411(c)(4) of the Black Lung Benefits Act (30 U.S.C. 921(c)(4)) is amended by striking the last sentence. 
(b)Continuation of benefitsSection 422(l) of the Black Lung Benefits Act (30 U.S.C. 932(l)) is amended by striking , except with respect to a claim filed under this part on or after the effective date of the Black Lung Benefits Amendments of 1981,. 
 
